    Case 5:20-cv-03195-SAC Document 4 Filed 07/22/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SHEA ROBERT PRAVLIK,

                             Petitioner,

           v.                                       CASE NO. 20-3195-SAC

STATE OF KANSAS,


                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed by a prisoner

at the Johnson County Adult Detention Center (JCADC). The Court has

conducted an initial review of the petition under Rule 4 of the Rules

Governing Section 2254 Cases. Because petitioner challenges the

execution of his sentence, rather than the validity of his conviction

or sentence, the Court liberally construes the petition as a filing

under 28 U.S.C. § 2241. Petitioner proceeds pro se, and the Court

grants leave to proceed in forma pauperis.
                               The petition

     Petitioner was convicted of possession of opiates in the District

Court of Johnson County, Kansas, and sentenced to a term of 48 months.

On March 30, 2020, he was unsuccessfully discharged from a treatment

program due to a violation of the facility rules. He is now held in

the JCADC. As relief, he asks to have his probation reinstated, and

he argues that it was his first rule violation.

                                Discussion
     A petition under § 2241 is a challenge by a person in custody

upon the legality of that custody. Preiser v. Rodriguez, 411 U.S. 475,
    Case 5:20-cv-03195-SAC Document 4 Filed 07/22/20 Page 2 of 3




484 (1973). Under § 2241(c)(3), a petitioner must show that his custody

is “in violation of the Constitution or laws or treaties of the United

States.”

     Here, petitioner was removed from a treatment program due to his

failure follow its rules. Because petitioner does not contend that

his removal was a violation of federal law or allege any error, he

does not state a ground for federal relief. See Hicks v. Oklahoma,

447 U.S. 343, 346 (1980)(a State’s failure to follow its own rules

does not present a ground for habeas relief under the failure violates

federal law or the Constitution). Accordingly, this matter must be

dismissed.

                      Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” A certificate of

appealability should issue “only if the applicant has made a

substantial showing of the denial of a constitutional right,” and the

Court identifies the specific issue that meets that showing. 28 U.S.C.
§ 2253.

     The Court declines to issue a certificate of appealability. The

petitioner has not made a substantial showing of the denial of a

federal right, and the decision to dismiss this matter is not

reasonably debatable.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED this matter is dismissed as stating no claim
for federal relief.

     IT IS FURTHER ORDERED no certificate of appealability will issue.
Case 5:20-cv-03195-SAC Document 4 Filed 07/22/20 Page 3 of 3




 IT IS SO ORDERED.

 DATED:   This 22nd day of July, 2020, at Topeka, Kansas.



                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
